                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

KYLE JAMES DYER,                               )
                                               )
       Petitioner,                             )
                                               )
v.                                             )   Case No. CIV-21-180-G
                                               )
                                               )
SCOTT CROW,                                    )
                                               )
       Respondent.                             )

                                             ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Amanda Maxfield Green on March 31, 2021. Judge

Green recommended that this matter be dismissed due to Petitioner’s failure to pay the

$5.00 filing fee or seek leave to proceed in forma pauperis. Within the time period for a

written objection, Petitioner has paid the required $5.00 fee to the Court. See Doc. No. 8.

Accordingly, the Court finds that the previous filing-fee deficiency has been cured.

       IT IS THEREFORE ORDERED that the Report and Recommendation (Doc. No. 6)

is ADOPTED, and this matter is re-referred to Judge Green for further proceedings

consistent with the initial case referral.

       IT IS SO ORDERED this 24th day of June, 2021.
